 



EXHIBIT 10(b)
EXECUTION COPY
CMS ENERGY
FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     THIS FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Security Agreement”), dated as of April 2, 2007, is made by CMS ENERGY
CORPORATION, a corporation organized and existing under the laws of the State of
Michigan (the “Grantor”), to CITICORP USA, INC. (“CUSA”), as Collateral Agent
(the “Collateral Agent”) for the lenders (the “Lenders”) parties to the Credit
Agreement (as hereinafter defined).
PRELIMINARY STATEMENTS
     (1) The Grantor has previously entered into that certain Third Amended and
Restated Pledge and Security Agreement, dated as of December 8, 2003 (said
Agreement, as amended or otherwise modified from time to time prior to the date
hereof, being the “Existing Security Agreement”), in connection with that
certain Fourth Amended and Restated Credit Agreement, dated as of December 8,
2003, among the Grantor, CMS Enterprises Company, CUSA, as Administrative Agent
and as Collateral Agent, and the Lenders named therein (said Agreement, as
subsequently restated as the Sixth Amended and Restated Credit Agreement, dated
as of May 18, 2005 and as further amended prior to the date hereof, the
“Existing Credit Agreement”).
     (2) The Grantor, CUSA, as Administrative Agent and as Collateral Agent, and
the Lenders have agreed to amend and restate the Existing Credit Agreement
pursuant to that certain Seventh Amended and Restated Credit Agreement, dated as
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
     (3) The Grantor is the owner of the Collateral described in Exhibit “A”
hereto.
     (4) It is a condition precedent to the effectiveness of the Credit
Agreement that the Grantor shall have made the pledge contemplated by this
Agreement.
     (5) It is the intention of the parties hereto that this Security Agreement
be merely an amendment and restatement of the Existing Security Agreement and
not constitute a novation of the grants of security or the obligations
thereunder.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Extensions of Credit under the Credit Agreement, the Grantor
hereby agrees with the Collateral Agent, for its benefit and the ratable benefit
of the other Secured Parties, that the Existing Security Agreement is amended
and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1



--------------------------------------------------------------------------------



 



     1.2. Terms Defined in New York Uniform Commercial Code. Terms defined in
the New York UCC which are not otherwise defined in this Security Agreement are
used herein as defined in the New York UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statements, the
following terms shall have the following meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Collateral” means the Investment Property described on Exhibit “A” and the
proceeds (including Stock Rights) and products thereof, together with records
related thereto.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.
     “Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
     “Event of Default” means an event described in Section 5.1.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Investment Property” shall have the meaning set forth in Article 9 of the
New York UCC.
     “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
     “New York UCC” means the New York Uniform Commercial Code as in effect from
time to time.
     “Permitted Liens” means the Liens permitted to be created, incurred or
assumed or otherwise to exist pursuant to Section 8.02(a) of the Credit
Agreement.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Obligations” means any and all existing and future indebtedness,
obligations and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent (including all renewals, extensions and
modifications thereof and all reasonable and reimbursable fees, costs and
expenses incurred by any Secured Party in connection with the preparation,
administration, collection or enforcement thereof), of the Grantor to any
Secured

2



--------------------------------------------------------------------------------



 



Party, arising under or pursuant to this Security Agreement, the Credit
Agreement and any other Loan Document.
     “Secured Parties” means the Collateral Agent, the Administrative Agent and
each Lender.
     “Security” has the meaning set forth in Article 8 of the New York UCC.
     “Stock Rights” means any securities, dividends or other distributions and
any other right or property which the Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which the Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     The Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of the Grantor’s right, title and interest, whether now owned or
hereafter acquired, in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations, provided, however, that the
principal amount of the Secured Obligations secured by the security interests
granted pursuant to this Security Agreement shall not exceed an amount that
would cause all secured Indebtedness of Grantor outstanding on the date hereof
to exceed 5% of the “Consolidated Net Tangible Assets” (as defined in the
Twelfth Supplemental Indenture dated as of July 2, 2001 between the Grantor and
Bank One Trust Company, N.A. (successor to NBD Bank) with respect to the
Grantor’s original Indenture dated as of September 15, 1992) as of the date
hereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:
     3.1. Title, Authorization, Validity and Enforceability. The Grantor has
good and valid rights in or the power to transfer the Collateral and title to
the Collateral with respect to which it has purported to grant a security
interest hereunder, free and clear of all Liens (other than Permitted Liens),
and has full power and authority to grant to the Collateral Agent the security
interest in such Collateral pursuant hereto. The execution and delivery by the
Grantor of this Security Agreement has been duly authorized by proper corporate
or other proceedings, and this Security Agreement constitutes a legal, valid and
binding obligation of the Grantor and creates a security interest which is
enforceable against the Grantor in all now owned and hereafter acquired
Collateral. When financing statements (or appropriate amendments to existing
filings)

3



--------------------------------------------------------------------------------



 



have been filed in the appropriate offices against the Grantor in the locations
listed on Exhibit “B”, the Collateral Agent will have a fully perfected first
priority security interest in the Collateral in which a security interest may be
perfected by filing.
     3.2. Conflicting Laws and Contracts. The execution, delivery and
performance by the Grantor of this Security Agreement (i) are within the
Grantor’s powers, (ii) have been duly authorized by all necessary corporate or
other organizational action or proceedings and (iii) do not and will not
(A) require any consent or approval of the stockholders (or other applicable
holder of equity) of the Grantor (other than such consents and approvals which
have been obtained and are in full force and effect), (B) violate any provision
of the charter or by-laws (or other comparable constitutive documents) of the
Grantor or of law, (C) violate any legal restriction binding on or affecting the
Grantor, (D) result in a breach of, or constitute a default under, any indenture
or loan or credit agreement or any other agreement, lease or instrument to which
the Grantor is a party or by which it or its properties may be bound or
affected, or (E) result in or require the creation of any Lien (other than
pursuant to the Loan Documents as defined in the Credit Agreement) upon or with
respect to any of its properties.
     3.3. Type and Jurisdiction of Organization. The Grantor is a corporation
organized under the laws of the State of Michigan.
     3.4. Pledged Securities. Exhibit “A” sets forth a complete and accurate
list of the Securities delivered to the Collateral Agent. The Grantor is the
direct and beneficial owner of each Security listed on Exhibit “A” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Secured Parties hereunder
and other Permitted Liens. The Grantor further represents and warrants that all
such Securities have been duly and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of stock of the respective issuers thereof indicated on Exhibit “A”
hereto.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated:
     4.1. General.
          4.1.1 Inspection. The Grantor will permit the Collateral Agent or any
Lender, by its representatives and agents (i) to inspect the Collateral, (ii) to
examine and make copies of the records of the Grantor relating to the Collateral
and (iii) to discuss the Collateral and the related records of the Grantor with,
and to be advised as to the same by, the Grantor’s officers and employees all at
such reasonable times and intervals as the Collateral Agent or such Lender may
determine.
          4.1.2 Records and Reports. The Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to the
Collateral Agent, with

4



--------------------------------------------------------------------------------



 



sufficient copies for each of the Lenders, such reports relating to the
Collateral as the Collateral Agent shall from time to time reasonably request.
          4.1.3 Financing Statements and Other Actions; Defense of Title. The
Grantor hereby authorizes the Collateral Agent to file, and if requested will
execute and deliver to the Collateral Agent, all financing statements describing
the Collateral and other documents and take such other actions as may from time
to time be reasonably requested by the Collateral Agent in order to maintain a
perfected security interest in and, if applicable, Control of, the Collateral.
The Grantor will take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted hereunder.
          4.1.4 Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. The Grantor will preserve its existence as a
corporation, not change its state of organization, and not change its mailing
address, unless, in each such case, the Grantor shall have given the Collateral
Agent not less than 10 days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of the Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral.
     4.2. Securities. The Grantor will (i) deliver to the Collateral Agent
immediately upon execution of this Security Agreement the originals of all
Securities constituting Collateral (if any then exist) and (ii) hold in trust
for the Collateral Agent upon receipt and immediately thereafter deliver to the
Collateral Agent any additional Securities constituting Collateral, in each case
together with a stock power or endorsement therefor executed in blank.
     4.3. Stock and Other Ownership Interests. The Grantor will permit any
registerable Collateral to be registered in the name of the Collateral Agent or
its nominee at any time at the option of the Required Lenders following the
occurrence and during the continuance of an Event of Default.
     4.4. Voting Rights and Dividends
     4.5.1 Rights Prior to Default. So long as no Event of Default, and no
Default under Section 9.01(f) of the Credit Agreement, shall have occurred and
be continuing:
     (i) Until the Collateral Agent shall have notified the Grantor in writing
to the contrary, the Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Security Agreement or the Credit Agreement, provided, however, that the
Grantor shall not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Collateral.

5



--------------------------------------------------------------------------------



 



     (ii) The Grantor shall be entitled to receive and retain any and all
dividends and interest paid in respect of the Collateral; provided, however,
that any and all (a) dividends and interest paid or payable other than in cash
in respect of, and securities, instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Collateral, and (b) dividends, interest and other distributions paid or payable
in cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, shall be, and shall be forthwith delivered to the
Collateral Agent to hold as, Collateral and shall, if received by the Grantor,
be received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of the Grantor, and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement or assignment).
     (iii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to the Grantor all such proxies and other instruments as
the Grantor may reasonably request for the purpose of enabling the Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i), above, and to receive the dividends and interest which it is
authorized to receive and retain pursuant to paragraph (ii), above.
     4.5.2 Rights During Default. Upon the occurrence and during the continuance
of a Default under Section 9.01(f) of the Credit Agreement or an Event of
Default:
     (i) Upon written notice to the Grantor by the Collateral Agent, which
notice can only be given by the Collateral Agent with respect to the Collateral
consisting of the common stock of Consumers after the Grantor has filed an
application with the Federal Energy Regulatory Commission seeking approval
pursuant to Section 203 of the Federal Power Act, 16 U.S.C. 824b, to transfer
the common stock of Consumers to the Collateral Agent and received such approval
from the Federal Energy Regulatory Commission, all rights of the Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to Section 4.5.1(i) and to
receive the dividends and interest which it would otherwise be authorized to
receive and retain pursuant to Section 4.5.1(ii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Collateral such dividends and
interest. The Grantor shall only file the application pursuant to Section 203 of
the Federal Power Act referred to in the prior sentence if the Collateral Agent
instructs it to do so in writing, and the Grantor shall have 10 days after
receipt of such instruction in which to prepare and make the filing; provided,
that the Collateral Agent can withdraw such instruction at any time before the
expiration of the ninth day after its receipt.
     (ii) All dividends and interest and other property which are received by
the Grantor after proper written notice has been received by the Grantor
pursuant to paragraph (i) of this Section 4.5.2 shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of the
Grantor and shall be

6



--------------------------------------------------------------------------------



 



forthwith paid over to the Collateral Agent as Collateral in the same form as so
received (with any necessary endorsement).
ARTICLE V
DEFAULT
     5.1. Default. The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement shall constitute an Event of Default hereunder.
     5.2. Acceleration and Remedies. Upon the acceleration of the Obligations
under the Credit Agreement pursuant to Section 9.02 thereof, the Collateral
Agent may, with the concurrence or at the direction of the Required Lenders,
exercise any or all of the following rights and remedies:
          5.2.1 Those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document, provided that this
Section 5.2.1 shall not be understood to limit any rights or remedies available
to the Collateral Agent and the other Secured Parties prior to an Event of
Default.
          5.2.2 Those rights and remedies available to a secured party under the
New York UCC (whether or not the New York UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank’s right of setoff or bankers’ lien)
when a debtor is in default under a security agreement.
          5.2.3 Without notice except as specifically provided herein, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, for cash, on credit or for future delivery, and upon such other terms as
the Collateral Agent may deem commercially reasonable. The Collateral Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
     No delay or omission of the Collateral Agent or any other Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Event of Default or
an acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Lenders required under Section 11.01 of the Credit
Agreement and the Grantor, and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Collateral Agent and the other Secured Parties until the Secured Obligations
have been paid in full in cash and all of the Commitments have been terminated.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
SUBORDINATION OF INTERCOMPANY INDEBTEDNESS
     The Grantor agrees that any and all claims of the Grantor against any
Subsidiary with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided, that, for the avoidance of doubt, so long as no
Event of Default shall be continuing, the Borrower and each Subsidiary may make
loans to and receive payments in the ordinary course with respect to
Intercompany Indebtedness (as hereinafter defined) from each other Subsidiary to
the extent not prohibited by the terms of the Credit Agreement and the other
Loan Documents. If all or any part of the assets of any the Borrower or any
Subsidiary, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of party, whether partial or complete, voluntary
or involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Loan Party is dissolved or if
substantially all of the assets of any such party are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Subsidiary to the Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Collateral Agent for application to
the Secured Obligations, due or to become due, until the Secured Obligations
shall have been fully paid and satisfied in cash. Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Grantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Secured
Obligations, the Grantor shall receive and hold the same in trust, as trustee,
for the benefit of the Secured Parties, and shall forthwith deliver the same to
the Collateral Agent, for the benefit of the Secured Parties, in precisely the
form received (except for any necessary endorsement or assignment of the
Grantor), for application to the Secured Obligations, due or to become due,
until the Secured Obligations shall have been fully paid and satisfied in cash,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which the Grantor has agreed to perform or pay in this Security Agreement and
the Grantor shall reimburse the Collateral Agent for any reasonable amounts paid
by the Collateral Agent pursuant to this Section 8.1. The Grantor’s obligation
to reimburse the Collateral Agent pursuant to the preceding sentence shall be an
Obligation payable on demand.
     8.2. Authorization for Secured Party to Take Certain Action. The Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Collateral and

8



--------------------------------------------------------------------------------



 



which are Securities or with financial intermediaries holding other Investment
Property as may be necessary or advisable solely to give the Collateral Agent
Control over such Securities or other Investment Property, (ii) following the
occurrence and during the continuance of an Event of Default, to apply the
proceeds of any Collateral received by the Collateral Agent to the Secured
Obligations and (iii) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder or under any other Loan Document), and the Grantor agrees to reimburse
the Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent in connection therewith, provided that
this authorization shall not relieve the Grantor of any of its obligations under
this Security Agreement or under the Credit Agreement.
     8.3. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantor shall not have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Collateral Agent.
     8.4. Survival of Representations. All representations and warranties of the
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
     8.5. Taxes and Expenses. Any stamp, documentary or (to the extent provided
in the Credit Agreement) withholding taxes payable or ruled payable by Federal
or State authority in respect of this Security Agreement shall be paid by the
Grantor, together with interest and penalties, if any. The Grantor shall
reimburse the Collateral Agent for any and all reasonable out-of-pocket expenses
and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantor in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantor.
     8.6. Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
     8.7. CHOICE OF LAW. SUBMISSION TO JURISDICTION. THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). EACH
OF THE GRANTOR AND THE COLLATERAL AGENT (I) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT

9



--------------------------------------------------------------------------------



 



SITTING IN NEW YORK CITY IN ANY ACTION ARISING OUT OF ANY LOAN DOCUMENT,
(II) AGREES THAT ALL CLAIMS IN SUCH ACTION MAY BE DECIDED IN SUCH COURT,
(III) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM AND (IV) CONSENTS TO THE SERVICE OF PROCESS BY MAIL. A FINAL
JUDGMENT IN ANY SUCH ACTION SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT ITS RIGHT TO BRING ANY ACTION
IN ANY OTHER COURT. THE GRANTOR AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE
RIGHT TO PROCEED AGAINST THE GRANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION
TO ENABLE THE LENDERS TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
THE COLLATERAL AGENT OR THE LENDERS. THE GRANTOR AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE COLLATERAL AGENT
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE COLLATERAL AGENT. THE
GRANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH THE COLLATERAL AGENT MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.
     8.8. Indemnity. The Grantor hereby agrees to indemnify the Collateral Agent
and its successors, assigns, agents and employees (each, an “indemnified
party”), from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent is a party thereto) imposed on, incurred by or asserted against the
Collateral Agent, or its successors, assigns, agents and employees, in any way
relating to or arising out of this Security Agreement, or the ownership,
delivery, possession, or other disposition of any Collateral except to the
extent that such liabilities, damages, penalties, costs or expenses were caused
by the gross negligence or willful misconduct of such indemnified party.
     8.9. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including facsimile communication) and
mailed, telegraphed, telecopied, telexed, cabled or delivered, if to the
Grantor, at its address at One Energy Plaza, Jackson, Michigan 49201, Attention:
James E. Brunner Attention: Laura L. Mountcastle, and if to the Collateral
Agent, at its address specified in the Credit Agreement, or, as to either party,
at such other address as shall be designated by such party in a written notice
to the other party. All such notices and other communications shall, when mailed
or telecopied, be effective five days after when deposited in the mails, or when
telecopied.
     8.10. Continuing Security Interest; Assignments under Credit Agreement.
This Security Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the earlier to
occur of (x) the payment in full of all Secured Obligations now or hereafter
existing under the Credit Agreement, whether for principal, interest, fees,
expenses or otherwise, and all other amounts payable under this Security
Agreement and the termination of all of the Commitments or (y) the release by
the Collateral Agent of its security

10



--------------------------------------------------------------------------------



 



interest in all of the Collateral, (ii) be binding upon the Grantor, its
successors and assigns, and (iii) inure, together with the rights and remedies
of the Collateral Agent hereunder, to the benefit of, and be enforceable by, the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing clause (iii) and Section 8.3 above, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Loans owing to it and any Promissory Note
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject, however to the provisions of Sections 10.03 and 11.07 of the
Credit Agreement. Upon the earlier to occur of (A) the payment in full of all
Secured Obligations now or hereafter existing under the Credit Agreement,
whether for principal, interest, fees, expenses or otherwise, and all other
amounts payable under this Security Agreement and the termination of all of the
Commitments or (B) the release by the Collateral Agent of its security interest
in all of the Collateral, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to the Grantor. In addition, the
Collateral Agent shall release any Collateral as permitted or required pursuant
to Section 10.03 of the Credit Agreement. Upon any such termination, the
Collateral Agent will, at the Grantor’s expense, return to the Grantor such of
the Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Grantor such documents as the
Grantor shall reasonably request to evidence such termination.
     8.11. WAIVER OF JURY TRIAL. THE GRANTOR AND THE COLLATERAL AGENT EACH
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.
     8.12. No Novation. It is the intention of the parties hereto that this
Security Agreement be merely an amendment and restatement of the Existing
Security Agreement and not constitute a novation of the grants of security or
the obligations thereunder.
[Remainder of page intentionally blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

            CMS ENERGY CORPORATION
      By:   /s/ Laura L. Mountcastle         Title: Vice President and
Treasurer   

          AGREED AND ACKNOWLEDGED:

CITICORP USA, INC., as Collateral Agent
      By:           Title:             

Signature Page to
Fourth Amended and Restated Pledge Agreement
(CMS Energy)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

            CMS ENERGY CORPORATION
      By:           Title:   

          AGREED AND ACKNOWLEDGED:

CITICORP USA, INC., as Collateral Agent
      By:   /s/ AMIT VASANI         AMIT VASANI        Title:   Vice President 
   

Signature Page to
Fourth Amended and Restated Pledge Agreement
(CMS Energy)

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
List of Pledged Securities and Pledged Instruments1
(See Section 3.4 of Security Agreement)
STOCK OWNED BY CMS ENERGY CORPORATION:

                          Issuer   Certificate Number   Number of Shares  
Percentage Ownership Interest
Consumers Energy Company
    04       84,108,789       100 %

INSTRUMENTS OWNED BY CMS ENERGY CORPORATION

                          Obligor   Amount     Interest Rate     Maturity  
None
                       

GENERAL INTANGIBLES AND OTHER SECURITIES OR OTHER INVESTMENT
PROPERTY (CERTIFICATED AND UNCERTIFICATED)
OWNED BY CMS ENERGY CORPORATION:

                  Issuer   Description of Collateral     Percentage Ownership
Interest  
None
               

 

1   CMS to confirm.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
Secretary of State of Michigan

B-1